Title: From Thomas Jefferson to William Carmichael and William Short, 31 May 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia May 31st. 1793.

In my letters of Oct. 14. and Nov. 3. 1792, I communicated to you, papers and Observations, on the conduct of the Spanish Officers on our South Western frontier, and particularly of the Baron de Carondelet, the Governor of New Orleans. These made it evident that he had industriously excited the Southern Indians to war against us, and had furnished them with Arms and Ammunition, in abundance, for that express purpose. We placed this under the view of the Commissioners of Spain here, who undertook to communicate it to their Court, and also to write on the subject to the Baron de Carondelet. They have lately made us communications from both these Quarters; the aspect of which, however, is by no means such as to remove the causes of our dissatisfaction. I send you these communications, consisting of Treaties between Spain, the Creeks, Choctaws, Chickasaws, and Cherokees, handed us by express order from their Court, a Speech of Baron de Carondelet, to the Cherokees, and a letter from Messrs. de Viar and Jaudenes, covering that Speech, and containing in itself very serious matter.
I will first observe to you, that the question stated in that letter, to have been proposed to the Cherokees, What part they would take in the event of a war, between the United States and Spain? was never proposed by authority from this Government. It’s instructions to it’s agents, have on the contrary, been explicitly to cultivate, with good faith, the peace between Spain and the Indians: and from the known prudence and good conduct of Governor Blount, to whom it is imputed, it is not believed to have been proposed by him. This proposition then you are authorized to disavow, to the Court of Madrid, in the most unequivocal terms.
With respect to the treaties, the Speech, and the letter, you will see that they undertake to espouse the concerns of Indians within our limits; to be mediators of boundary between them and us; to guaranty that boundary to them; to support them with their whole power; and hazard to us intimations of acquiescence to avoid disagreeable results. They even propose to extend their intermedlings to the northern Indians. These are pretensions, so totally inconsistent with the usages established among the white nations, with respect to indians living within their several limits; that it is believed no example of them can be produced, in times of peace; and they are presented to us in a manner, which we cannot deem friendly. The consequence is, that the Indians, and particularly the Creeks, finding themselves so encouraged, have passed, without the least provocation on our part, from a state of peace,  which appeared to be well settled, to that of serious hostility. Their Murders and Depredations, which, for some months, we were willing to hope were only individual aggressions, now assume the appearance of unequivocal War. Yet, such is our desire of courting and cultivating the peace of all our Indian neighbors, that instead of marching at once into their Country, and taking satisfaction ourselves, we are peaceably requiring punishment of the individual Aggressors; and, in the mean time, are holding ourselves entirely on the defensive. But this state of things cannot continue. Our Citizens are entitled to effectual protection; and defensive measures are, at the same time, the most expensive, and least effectual. If we find then, that peace cannot be obtained by the temperate means we are still pursuing; we must proceed to those which are extreme, and meet all the consequences, of whatever nature, or from whatever quarter, they may be. We have certainly been always desirous to avoid whatever might disturb our harmony with Spain. We should be still more so, at a moment when we see that nation making part of so powerful a confederacy as is formed in Europe, and under particular good understanding with England, our other neighbor. In so delicate a position, therefore, instead of expressing our sense of these things, by way of answer to Messrs. Viar and Jaudenes, the President has thought it better that it should be done to you, and to trust to your discretion the moment, the measure, and the form, of communicating it to the Court of Madrid.The actual state of Europe, at the time you will receive this, the solidity of the confederacy, and especially, as between Spain and England, the temper and views of the former, or of both, towards us, the state of your negotiation, are circumstances, which will enable you better to decide how far it may be necessary to soften, or even, perhaps, to suppress, the expressions of our sentiments on this subject. To your discretion therefore, it is committed, by the President, to let the Court of Spain see how impossible it is for us to submit, with folded arms, to be butchered by these Savages, and to prepare them to view, with a just Eye, the more vigorous measures we must pursue to put an end to their atrocities, if the moderate ones, we are now taking, should fail of that effect.
Our situation, on other accounts, and in other quarters, is critical. The President is, therefore, constantly anxious to know the state of things with you: and I entreat you to keep him constantly and well informed. Mr. Yznardi, the younger, lately appointed Consul of the United States, at Cadiz, may be a convenient channel of forwarding your letters. I have the honor to be with great esteem & respect, Gentlemen your most obedt. & most humble servt

Th: Jefferson

